FILED

AUG ~5 2015
Clerk, U.S. District and

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Bankruptcy Courts

Billy Driver Jr.,
Plaintiff,
Civil Action No. 15-650 (UNA)
United States District Court(s) for the
District(s) of California et al.,

Defendants.

VVVVVVVVVVV

MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a Complaint and an application to proceed in
forma pauperis. The Court will grant the application and will dismiss this case for lack of
subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of an action “at any
time” the Court determines that it lacks subject matter jurisdiction).

Plaintiff is a California state prisoner who has brought suit under 42 U.S.C. § 1983
against the US. District Court in California and California Governor Edmund G. Brown, Jr. See
Compl. W 1, 4, 5. Plaintiff alleges that the Central, Northern and Eastern Districts of California
have “subjected [him] to imminent danger(s) when [each district] deliberately conspired to
deprive plaintiff of his right to trial by jury . . . .” Compl. 11 4. He refers to cases ﬁled from 1992
to 2015. See id. 11116—7.

The complaint essentially challenges judicial rulings, which this Court has no authority to
review. See United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (district courts
“generally 1ack[] appellate jurisdiction over other judicial bodies, and cannot exercise appellate

mandamus over other courts”) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986));

/02

Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 US 1150
(1995) (“By ﬁling a complaint in this Court against federal judges who have done nothing more
than their duty . . . Fleming has instituted a meritless action”) (applying District of Columbia
Court oprpeals v. Feldman, 460 US. 462, 482 (1983); Rooker v. Fidelity Trust Co., 263 US.
413, 415, 416 (1923)).

Moreover, plaintiff purports to sue Governor Brown “in his individual and ofﬁcial
capacities,” Compl. ﬂ 5, but he alleges no facts showing that Brown was personally involved in
the alleged misconduct and he describes Brown’s role “as overseer and head” of the California
Department of Corrections. Id. Consequently, the Court ﬁnds this aspect of the complaint to be
an ofﬁcial-capacity lawsuit, which “in all respects other than name, [is] to be treated as a suit
against the entity [state of California].” Kentucky v. Graham, 473 US 159, 166 (1985). The
Eleventh Amendment to the US. Constitution immunizes a state from suit in federal court,
unless immunity is waived.1 The US. Supreme Court has made clear that § 1983 does not waive
a state’s immunity from suit. See Graham, 473 US at 169-70 (concluding that “an ofﬁcial-
capacity action for damages could not have been maintained against [Kentucky] Commissioner

Brandenburgh in federal court”). Hence this case will be dismissed with prejudice. A separate

41%. /M

United States District Judge

Order accompanies this Memorandum Opinion.

 

DATE: August  ,2015

1 The amendment provides in pertinent part: "[t]he judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State." US. Const. amend. XI. It is long established that
this amendment applies equally to suits brought by citizens against their own states. See

Edelman v. Jordan, 415 US 651, 662-63 (1974); Hans v. Louisiana, 134 US. 1, 13-15 (1890).